REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowed.
Claims 1, and 10 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose determining, by the first node, whether a number of  in response to determining that the number of data fragments of the proposed transaction data that have been received by the first node reaches the erasure code recovery threshold, performing data recovery on the data fragments that have been received by the first node based, at least in part, on an erasure code reconstruction algorithm to obtain original content of the proposed transaction data.
It is noted that the closest prior art, FLETCHER et al. (US 20200127835, Apr. 23, 2020 recovery of cryptographic assets when private keys are lost,broadcasting, by a node in a blockchain network, generating a private key share to be used in a threshold signature scheme in which at least a threshold of private key shares must be used to generate a valid signature.
It is noted that the closest prior art, POWER et al. (US 20190171365) shows he recovery threshold of time a period of time within which there exists a particular percentage probability of receiving an access request or data recovery request a 
However, FLETCHER et al. and POWER et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/